
	
		III
		111th CONGRESS
		2d Session
		S. RES. 617
		IN THE SENATE OF THE UNITED STATES
		
			August 12, 2010
			Ms. Murkowski (for
			 herself, Mr. Begich,
			 Mr. Reid, Mr.
			 McConnell, Mr. Inouye,
			 Mr. Akaka, Mr.
			 Alexander, Mr. Barrasso,
			 Mr. Baucus, Mr.
			 Bayh, Mr. Bennet,
			 Mr. Bennett, Mr. Bingaman, Mr.
			 Bond, Mrs. Boxer,
			 Mr. Brown of Massachusetts,
			 Mr. Brown of Ohio,
			 Mr. Brownback, Mr. Bunning, Mr.
			 Burr, Mr. Burris,
			 Ms. Cantwell, Mr. Cardin, Mr.
			 Carper, Mr. Casey,
			 Mr. Chambliss, Mr. Coburn, Mr.
			 Cochran, Ms. Collins,
			 Mr. Conrad, Mr.
			 Corker, Mr. Cornyn,
			 Mr. Crapo, Mr.
			 DeMint, Mr. Dodd,
			 Mr. Dorgan, Mr.
			 Durbin, Mr. Ensign,
			 Mr. Enzi, Mr.
			 Feingold, Mrs. Feinstein,
			 Mr. Franken, Mrs. Gillibrand, Mr.
			 Goodwin, Mr. Graham,
			 Mr. Grassley, Mr. Gregg, Mrs.
			 Hagan, Mr. Harkin,
			 Mr. Hatch, Mrs.
			 Hutchison, Mr. Inhofe,
			 Mr. Isakson, Mr. Johanns, Mr.
			 Johnson, Mr. Kaufman,
			 Mr. Kerry, Ms.
			 Klobuchar, Mr. Kohl,
			 Mr. Kyl, Ms.
			 Landrieu, Mr. Lautenberg,
			 Mr. Leahy, Mr.
			 LeMieux, Mr. Levin,
			 Mr. Lieberman, Mrs. Lincoln, Mr.
			 Lugar, Mr. McCain,
			 Mrs. McCaskill, Mr. Menendez, Mr.
			 Merkley, Ms. Mikulski,
			 Mrs. Murray, Mr. Nelson of Nebraska, Mr. Nelson of Florida, Mr.
			 Pryor, Mr. Reed,
			 Mr. Risch, Mr.
			 Roberts, Mr. Rockefeller,
			 Mr. Sanders, Mr. Schumer, Mr.
			 Sessions, Mrs. Shaheen,
			 Mr. Shelby, Ms.
			 Snowe, Mr. Specter,
			 Ms. Stabenow, Mr. Tester, Mr.
			 Thune, Mr. Udall of Colorado,
			 Mr. Udall of New Mexico,
			 Mr. Vitter, Mr.
			 Voinovich, Mr. Warner,
			 Mr. Webb, Mr.
			 Whitehouse, Mr. Wicker, and
			 Mr. Wyden) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the death of the Honorable
		  Theodore Ted Fulton Stevens, former Senator for the State of
		  Alaska. 
	
	
		Whereas Theodore Ted Fulton Stevens, who
			 began serving in the Senate 9 years after Alaska was admitted to Statehood,
			 represented the people of the State of Alaska with distinction in the Senate
			 for over 40 years from 1968 to 2009 and played a significant role in the
			 transformation of the State of Alaska from an impoverished territory to a
			 full-fledged State through the assistance he provided in building energy
			 facilities, hospitals and clinics, roads, docks, airports, water and sewer
			 facilities, schools, and other community facilities in the State of Alaska,
			 which earned him recognition as Alaskan of the Century from the
			 Alaska Legislature in 2000;
		Whereas Ted Stevens distinguished himself as a transport
			 pilot during World War II in support of the Flying Tigers of the
			 United States Army Air Corps, 14th Air Force, earning 2 Distinguished Flying
			 Crosses and other decorations for his skill and bravery;
		Whereas Ted Stevens, after serving as a United States
			 Attorney in the territory of Alaska, came to Washington, District of Columbia
			 in 1956 to serve in the Eisenhower Administration in the Department of the
			 Interior, where he was a leading force in securing the legislation that led to
			 the admission of Alaska as the 49th State on January 3, 1959, and then as
			 Solicitor of the Department of the Interior;
		Whereas, in 1961, Ted Stevens returned to the State of
			 Alaska and, in 1964, was elected to the Alaska House of Representatives, where
			 he was subsequently elected as Speaker pro tempore and majority leader until
			 his appointment on December 24, 1968, to the Senate to fill the vacancy caused
			 by the death of Senator E.L. Bartlett;
		Whereas Ted Stevens, the longest-serving Republican
			 Senator in the history of the Senate, served as President pro tempore of the
			 Senate from 2003 through 2007 and as President pro tempore emeritus from 2008
			 to 2009, and over the course of his career in the Senate, Ted Stevens served as
			 assistant Republican leader, Chairman of the Select Committee on Ethics,
			 Chairman of the Committee on Rules and Administration, Chairman of the
			 Committee on Governmental Affairs, Chairman of the Committee on Appropriations,
			 and Chairman of the Committee on Commerce, Science, and Transportation;
		Whereas Ted Stevens worked tirelessly for the enactment of
			 the Alaska Native Claims Settlement Act, which provided for the conveyance of
			 approximately 44,000,000 acres of land in the State of Alaska to the Aleut,
			 Eskimo, and Indian peoples and created Native Corporations to secure the
			 long-term economic, cultural, and political empowerment of the Native peoples
			 of the State of Alaska;
		Whereas Ted Stevens was a leader in shaping the
			 communications policies of the United States, as he helped to establish the
			 spectrum auction policy, negotiated the Telecommunications Act of 1996,
			 authored the Digital Television Transition and Public Safety Act of 2005, and
			 passionately advocated for the connection of rural America to the rest of the
			 world and to improve the lives of the people of the United States through the
			 use of telemedicine and distance learning;
		Whereas Ted Stevens was a conservationist who championed
			 the safe development of the natural resources of the United States, as
			 illustrated by his authorship of the Trans-Alaska Pipeline Authorization Act,
			 the Magnuson-Stevens Fishery Conservation and Management Act, which established
			 the 200-mile exclusive economic zone and led to a reduction in the dominance of
			 foreign fishing fleets in the fisheries of the United States, the
			 Magnuson-Stevens Fishery Conservation and Management Reauthorization Act of
			 2006, which established conservation measures designed to end overfishing, and
			 the High Seas Driftnet Fisheries Enforcement Act, which provided for the denial
			 of entry into ports of the United States and the imposition of sanctions on
			 vessels carrying out large-scale driftnet fishing beyond the exclusive economic
			 zone of any nation;
		Whereas Ted Stevens was committed to health and fitness in
			 his personal life and in his legislative accomplishments, as illustrated by his
			 authorship of the Ted Stevens Amateur and Olympic Sports Act, his encouragement
			 of providing equality to female athletes through the enactment of title IX of
			 the Education Amendments of 1972, and his leadership in improving physical
			 education programs in schools through the Carol M. White Physical Education
			 Program;
		Whereas Ted Stevens unconditionally supported the needs of
			 the Armed Forces of the United States through visits to soldiers, sailors,
			 airmen, marines, and Coast Guardsmen in every major military conflict and war
			 zone where United States military personnel have been assigned during his
			 service in the Senate, including Vietnam, Kuwait, Bosnia, Kosovo, Iraq, and
			 Afghanistan, and in his role as Chairman and Ranking Member of the Subcommittee
			 on Defense Appropriations for more than 20 years;
		Whereas Ted Stevens was a devoted husband, father, and
			 grandfather who worked to promote family-friendly policies in the Federal
			 government; and
		Whereas Ted Stevens was well respected for reaching across
			 the aisle to forge bipartisan alliances and enjoyed many close friendships with
			 colleagues in both political parties and with his staff, who were deeply loyal
			 to him: Now, therefore, be it
		
	
		That—
			(1)the Senate has
			 heard with profound sorrow and deep regret the announcement of the death of the
			 Honorable Theodore Ted Fulton Stevens, former member of the
			 Senate;
			(2)the Secretary of
			 the Senate communicate this resolution to the House of Representatives and
			 transmit an enrolled copy of this resolution to the family of the deceased;
			 and
			(3)when the Senate
			 adjourns today, the Senate stands adjourned as a further mark of respect to the
			 memory of the Honorable Theodore Ted Fulton Stevens.
			
